DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 9, 2021.  Claims 1, 5, 6, 9-14, 16-19, 22-27, 30, 31, 38, 39, 41, 42, 45, 47, 48, 52-57, 60-63, 66, and 67 have been amended.  Claims 8, 36, and 37 have been cancelled.  Claims 1-7, 9-35, and 38-67 are currently pending and under examination.

This application is a Continuation application of U.S. Patent Application No. 15/106752, filed June 20, 2016, which is a National Stage of International Application No. PCT/US2014/071055, filed December 18, 2014, and which claims benefit of priority to U.S. Provisional Patent Application No. 61/918850, filed December 20, 2013.


Withdrawal of Objections/Rejections:


	The objection to claims 4-6, 8-14, 16-19, 22-26, 30-31, 38-39, 41, 47-48, 54, 57, 60-63, and 66, is withdrawn.
	The rejection of claims 1-67 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1-7, 9, 11, 12, 16-23, 25-50, 53-54, and 56 under 35 U.S.C. 102(a)(1) as being anticipated by Franklin et al., is withdrawn.

New/Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-35, and 38-56 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (IDS; US 2011/0252696, Published Oct. 20, 2011).  
Regarding claims 1 and 56, Franklin et al. teach a method of extracting lipids to produce biofuels from whole fermentation broth containing oleaginous yeast, the method including conditioning, which is pretreating, the whole fermentation broth by a cycle of heating and cooling to provide better access to the oil (lipids) during the subsequent extraction process; and then lysing the oleaginous yeast, including by pressing, to extract the lipids from the oleaginous yeast (Abs.; Para. 157).  Heating to condition the fermentation broth containing oleaginous yeast is done at a temperature from 70°C to 150°C (Para. 152), wherein it would have been obvious to one of ordinary skill in the art to utilize a temperature within the expressly taught heating range of 70°C to 150°C, including about 90°C to about 150°C.  
As noted, heating to condition the fermentation broth containing oleaginous yeast is done at a temperature from 70°C to 150°C (Para. 152).  The conditioning step of heating can occur for 10-60 minutes, wherein the optimal time and temperature vary depending on the desired 
Additionally, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).   Accordingly, it would have been obvious to optimize the rate of cooling of the pre-treated whole fermentation broth, including at a rate between about 0.2°C and about 80°C per minute, to result in denaturing the proteins and altering the chemical structure of the cellular components of the oil compartment to provide better access to the lipids during the subsequent extraction step, when practicing the taught method.
Regarding claims 2-4 and 44, Franklin et al. teach heating to condition the fermentation broth containing oleaginous yeast at a temperature from 70°C to 150°C (Para. 152).  The conditioning step of heating can occur for 10-60 minutes, wherein the optimal time and temperature vary depending on the desired conditions (Para. 155-156), wherein it would have been obvious to one of ordinary skill in the art to utilize a heating time within the expressly taught range of 10-60 minutes, which is encompassed within about 30 minutes to about 18 hours.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize a heating time and temperature within the expressly taught ranges, which includes holding the whole 
While a rate for heating during a heating and cooling cycle is not specifically taught, it would have been obvious to one of ordinary skill in the art to utilize a rate for heating that results in denaturing the proteins and altering the chemical structure of the cellular components of the oil compartment to provide better access to the lipids during the subsequent extraction step, as desired by Franklin et al. (Para. 157).  Additionally, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).   Accordingly, it would have been obvious to optimize the rate of heating of the pre-treated whole fermentation broth, including to 45°C to 80°C in less than 60 minutes, and at a rate between about 0.1°C and about 80°C per minute, to result in denaturing the proteins and altering the chemical structure of the cellular components of the oil compartment to provide better access to the lipids during the subsequent extraction step, when practicing the taught method.
Regarding claim 5, Franklin et al. teach adjusting the pH of the whole fermentation broth by adding HCL, which is an acid (Para. 112).  
Regarding claim 6, Franklin et al. teach repetitive heating and cooling, where the temperature applied is from 70°C to 150°C (Para. 152, 157), which encompasses cooling the whole fermentation broth to greater than about 70°C, 80°C, 85°C, or 90°C, thus allowing further isothermal processing.
claims 7 and 48-49, Franklin et al. teach applying mechanical disruption via mechanical pressure using a French press, shearing using a ball mill, or blending in a blender, which would include passage at least once, and using an expander followed by an extruder, which are mechanical disruption devices including a homogenizer, which together include passage at least twice (Para. 137, 161).
Regarding claim 9, Franklin et al. teach drying the oleaginous yeast biomass, which is the whole fermentation broth, which occurs after the heat treatment (Para. 154, 161).
With regard to claim 10, Franklin et al. do not specifically teach that agitating during pre-treatment is done at an impeller tip speed between about 10 cm per seconds and about 240 cm per second.  However, Franklin et al. further teach that bioreactors are equipment with devices such as spinning blades and impellers for mixing (Para. 116).  It would have been routine for an ordinary artisan to determine the appropriate speed for agitating the whole fermentation broth to maintain sufficient mixing while preventing premature lysis of the oleaginous microorganisms.
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the agitation rate of the whole fermentation broth during pre-treatment, including to a rate between about 10 cm/sec and about 240 cm/sec, to maintain sufficient mixing while preventing premature lysis of the oleaginous microorganisms when practicing the taught method.
Regarding claim 11, Franklin et al. teach applying pressure at 25 to 35 psi (Para. 232).
claim 12, Franklin et al. teach that salts are present during pretreatment, including at 1.5 M (Para. 103). 
Regarding claims 13-14, Franklin et al. teach subjecting the oleaginous microorganism to lysis, including by the use of heat, acid, base, enzymes, ultrasound, mechanical lysis including pressing, osmotic shock, infection with a lytic virus, and/or expression of a lytic gene, to result in more than 70% to about 100% cell breakage (Para. 128, 130).  While the size of the released oil droplets and debris is not specifically taught, it would have been obvious to one of ordinary skill in the art to utilize the taught lysis methods to produce droplets and debris having a desired size.  
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the droplet and debris size following lysis, including where at least 80% and at least 95% of a volume of released product oil droplets and debris to a diameter of greater than 0.1 µm, to provide lysed material of a diameter appropriate for the desired end use when practicing the taught method.
Regarding claim 15, Franklin et al. teach that the pressing step is conducted in a continuous flow mode using a continuously rotating worm shaft (Para. 169).  While an impeller tip speed is not specifically taught, it would have been routine for an ordinary artisan to determine the appropriate speed for mixing during the lysis and recovery phases to maintain sufficient mixing.
Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the impeller tip speed during oil and cell debris recover, including to a rate of greater than 120 cm/sec, to maintain sufficient mixing when practicing the taught method.
Regarding claim 16, as Franklin et al. render obvious preparation of the pre-treated fermentation broth as claimed in claim 1, and as the pretreated fermentation broth cannot be separated from its properties, the pretreated fermentation broth may be, which is interpreted as can optionally be, coalesced within less than 8 hours by heating the fermentation broth for an additional 30 minutes to about 8 hours at over 90°C.
Regarding claim 17, as Franklin et al. render obvious the extraction process as claimed in claim 1, and as the extraction cannot be separated from its properties, the extraction process would necessarily concentrate metals in the whole fermentation broth compared to the oil by a ratio of at least 2.
Regarding claims 18 and 39, Franklin et al. teach that sugars from lignocellulosic biomass can be utilized in a fermentation medium, where these sugars include glucose and xylose, where glucose is present at 30 g/L and xylose is present at 20 g/L, or glucose present at 12 g/L or 20 g/L (Para. 99, 112).  Additionally, as Franklin et al. teach lignocellulosic biomass as claimed, which is a crude sugar source used as a carbon source, fermentation would necessarily result in extraction of a crude oil that is lower in metals and inorganic elements in comparison to extraction techniques that utilize whole dried biomass and/or solvents to recover crude oil. 
claims 19-23, Franklin et al. teach salts and ions in a fermentation medium, including Na, K, Ca, Mg, Zn, chlorides, sulfates, phosphates, nitrates, and combinations thereof (Para. 112); where the salts and ions can be included at 6.5 g/L (Para. 112, see medium of lines 7-9), which is fully encompassed within 0.5 to 40 g/L and greater than 0.05 g/L; and where the salts and ions comprise a higher concentration of potassium than sodium (Para. 112, see the 3 listed media).
Regarding claim 24, Franklin et al. teach that the fermentation medium includes calcium, including 0.2 g/L CaCl2 (Para. 112, see medium of lines 1-6).  While it is not specifically taught that the calcium concentration is greater than 1 g/L, it would have been obvious to one of ordinary skill in the art to adjust concentrations of components in the medium to result in optimized growth of the oleaginous microorganisms. 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of calcium present in the medium, including to greater than 1 g/L, to result in optimized growth of the oleaginous microorganisms when practicing the taught method.
Regarding claim 25, Franklin et al. teach where the salts and ions include media with a potassium concentration greater than 2.5 g/L (Para. 112, see medium of lines 1-6).
Regarding claims 26-29, as Franklin et al. teach the salts and ions as claimed in claim 19, and renders obvious the method as claimed in claim 1, and as the salts and ions cannot be see medium of lines 7-9), which is fully encompassed within 0.5 to 40 g/L; and wherein the coalescence would necessarily provide the result of a coalesced lipid particle size distribution in which at least 80%, or at least 95%, of a volume of coalesced lipids have a size greater than 40 µm in diameter.
Regarding claim 30, Franklin et al. teach that steam explosion pretreatment can be utilized, where the temperature and pressure is elevated during the process (Para. 100), and thus following the pretreatment the pressure and temperature are reduced, where cooling (i.e. the reduction in temperature following explosion) would necessarily provide the result of concentrating the solids in the broth prior to further processing.
Regarding claims 31-33, Franklin et al. teach the addition of a solvent, including hexane, to the lysed fermentation broth for recovery of lipids; where lysed fermentation broth can be homogenized, which is agitated (Para. 142, 137), which provides for solvent contact and oil extraction.  
Regarding claims 34 and 35, Franklin et al. teach separating the solvent and the oil from the lysed fermentation broth, including via centrifuge (Para. 141-143, 206).
Regarding claim 38, Franklin et al. teach that spent biomass, which is lysed fermentation broth, can be used as animal feed (Para. 294). 
Regarding claim 40, Franklin et al. teach that the whole fermentation broth contains: 12 g/L, 20 g/L, or 50 g/L sugar source (Para. 112, see all 3 media), which is fully encompassed within about 0 to about 50 g/L; 12.3 g/L, 6.5 g/L, or 3.5 g/L salts (Para. 112, see all 3 media), which is fully encompassed within about 0 to about 40 g/L. The oleaginous microorganisms in 
Regarding claim 41, Franklin et al. teach that the oleaginous microorganisms contain at least about 45%, 55%, 65%, and 75% or more lipid, which is fat, by dry weight (Para. 110).
Regarding claims 42 and 43, Franklin et al. teach heating the whole fermentation broth containing the oleaginous microorganisms during conditioning, which is pretreatment, including in a temperature range of 70-150°C, and for a time of 10-60 minutes (Para. 155, 157, 162), which is heat pasteurizing for a time fully encompassed within about 1 minute to about 3 hours.  Wherein the temperature range of 70-150°C is deemed to be encompassed within about 40°C to about 80°C, as applicant has not specifically defined the term “about.”
Regarding claim 45, Franklin et al. teach that the bioreactors include stir bars (Para. 116), which provides stirring including during heat pretreatment. 
Regarding claims 46 and 47, Franklin et al. teach adding an acid or a base to the whole fermentation broth (Para. 97).
Regarding claim 50, Franklin et al. teach that the lysing step includes heating at at least 70°C, 80°C, 90°C, or 100°C, which is fully encompassed within about 70°C to about 100°C, and a heating time including less than about 90 minutes, which is fully encompassed within about 1 to about 60 hours (Para. 131).  Franklin et al. teach that bioreactors used to perform the method include stir bars (Para. 116), which provide stirring, including of lysed fermentation broth.
Regarding claims 51-54, while Franklin et al. do not specifically teach adding a salt to the lysed fermentation broth in the vessel, Franklin et al. teach the further processing of the 
Further, while it is not specifically taught that the salt is added at up to about 2% by weight, and the base is added to adjust the pH to between about 3 and about 11, it would have been obvious to one of ordinary skill in the art to adjust concentrations of components in the medium to result in efficient processing of the produced lipids.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of salts, including adding up to about 2% by weight of salt, and adding the base, including to adjust the pH to between about 3 and about 11, to provide a lipid-containing intermediate product appropriate for the desired end use when practicing the taught method.
Regarding claim 55, Franklin et al. teach that it is desirable to remove contaminants including free fatty acids to product higher quality biodiesel (Para. 202), where lipids suitable for manufacturing renewable diesel can be obtained by extraction via centrifuging (Para. 206).  While it is not specifically taught that the separated oil has less than 20% free fatty acids, as Franklin et al. teach that it is desirable to remove free fatty acids, including via centrifuge, to 
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of free fatty acids in the separated oil, including to less than 20%, to provide separated oil appropriate for the desired end use of producing higher quality biodiesel when practicing the taught method.


Claims 1 and 57-67 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al., and further in view of Cherinko et al. (US 2011/0295028; Published 2011 – Previously Presented).
The teachings of Franklin et al. as applied to claim 1 have been set forth above.  
Franklin et al. further teach that the lipids, which are intracellular metabolites from the oleaginous microorganisms, are harvested after lysis, and converted into biofuels (Abs.; Para. 128).  Franklin et al. further teach that residues that still contain fatty acids are fed back or recycled and mixed with fresh oil or fat to be separated (Para. 253), which is recycling aqueous extraction effluent remaining after harvesting the intracellular metabolites.  
Franklin et al. do not specifically teach that extraction water is recycled as imbibition water for washing feedstock for sugar extraction.  However, the recycling of extraction water as 
Franklin et al. further teach using enzymes, including proteases, and polysaccharide degradation enzymes including amylase, to lyse the oleaginous microorganisms, where it is desirable to provide lysis that is most preferably about 100% complete (Para. 130).  However, Franklin et al. do not teach that the enzymes are a combination that includes amylase, 1-4 mannosidase, and 1-3 mannosidase; the concentration of these enzymes; or that the amylase is specific for alpha 1-4 linked glucose.  
Cherinko et al. teach obtaining a lipid from a cell by lysing the cell, where enzymatic lysis includes the use of amylases, proteases, and mannosidase (Para. 130).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Franklin et al. and Cherinko et al., because both teach obtaining a lipid from a cell by lysing the cell, where enzymatic lysis includes the use of amylases and proteases.  The use of mannosidase for enzymatic lysis is known in the art as taught by Cherinko et al.  The use of a combination of enzymes that includes mannosidase would have been expected to predictably and successfully provide an alternative enzyme combination for lysis and lipid extraction in the method of Franklin et al. 
While Cherinko et al. do not specifically teach that the mannosidase is 1-4 mannosidase and 1-3 mannosidase, it would have been obvious to one of ordinary skill in the art to utilize Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of each enzyme in the enzyme mixture, including between about 5% and about 30% by weigh amylase, between about 5% and about 45% by weight 1-4 mannosidase, and about 5% and about 45% by weight 1-3 mannosidase, to provide for cell lysis that is most preferably about 100% complete as desired by Franklin et al. when practicing the taught method.
While Franklin et al. do not teach that the amylase is specific for alpha 1-4 linked glucose, as Franklin et al. teach that cell lysis is most preferably about 100%, it would have been obvious to one of ordinary skill in the art to utilize an amylase effective to digest components of oleaginous microorganisms, including alpha 1-4 linked glucose, as necessary to achieved about 100% lysis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Franklin et al. and Cherinko et al. to provide a combination of enzymes for enzymatic lysis, including amylase, 1-4 mannosidase, 1-3 mannosidase, and proteases (Claim 57, 58), wherein the amylase is specific for alpha 1-4 linked glucose (Claim 59), and wherein the enzyme combination includes between about 5% and about 30% by weigh amylase, between Claim 60, 61, 62).  
The lipids, which are intracellular metabolites from the oleaginous microorganisms, are harvested after lysis, and converted into biofuels (Claim 63, 64, 65).  Residues that still contain fatty acids are fed back or recycled and mixed with fresh oil or fat to be separated, which is recycling aqueous extraction effluent remaining after harvesting the intracellular metabolites (Claim 66), and wherein it would have been obvious to one of ordinary skill in the art to recycle extraction water as imbibition water for washing feedstock (Claim 67).  


Response to Arguments

	Applicant urges that Franklin et al. do not teach or suggest the step of pretreating by heating the whole fermentation broth before the step of lysing.  Where the pre-treatment of the present invention does not lyse the cells, and it is indicated that the method can be performed by first pasteurizing the broth by heating from 27°C to 80°C in 30 minutes, then holding at 80°C for 3 hours, and then the broth is pre-treated for 8 hours at 106°C.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument that Franklin et al. do not teach or suggest the step of pretreating by heating the whole fermentation broth before the step of lysing; Franklin et al. teach a method of extracting lipids to produce biofuels from whole fermentation broth containing oleaginous yeast, the method including conditioning, which is pretreating, the whole fermentation broth by a cycle of heating and cooling to provide better access to the oil (lipids) subsequent extraction process (see Para. 157).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the broth is first pasteurized by heating from 27°C to 80°C in 30 minutes, then holding at 80°C for 3 hours, and then the broth is pre-treated for 8 hours at 106°C) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653